DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 4/30/2019 were accepted.

Response to Amendment
The response filed on 11/23/2020 has been entered and made of record. Claims 1, 6, 12-13, 18, and 27 are amended and claims 32-36 were added. Claims 1-9, and 11-36 are pending.
The 102(a)(1) and 103 rejections to claims 1-9, and 11-31 were removed as necessitated by amendment.
The double patenting rejections of claims 1-9 and 11-31 were modified as necessitated by amendment, and the double patenting rejections of claims 32-33, and 35 were added as necessitated by the addition of the new claims.


Claim Objections
Claims 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-9, 11-31, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10282083 B2 in view of Peiffer (WO2005073837A1; published 8/11/2005). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. 


Instant Application
Reference Patent (US 10282083 B2)
1. A method, comprising: 







at an electronic device with a display: displaying a first user interface  text object displayed at a first location in the first user interface, the text object including first text having a first set of display property values; 



while continuously displaying the text object: detecting a user input; in response to detecting the user input, transitioning to a second user interface 



moving the entire text object from the first location, at which the first text has the first set of display property values, to a second location, at which the first text has a second set of display property values; 



varying, as the entire text object moves from the first location to the second location, one or more properties of the continuously displayed text object, including , from the first set of display property values to the second set of display property values through a plurality of intermediate states, 







the plurality of intermediate states including: a first intermediate state in which the first text has a first intermediate set of display property values that are between the first set of display property values and the second set of display property values; 


and a second intermediate state in which the first text has a second intermediate set of display property values that are between the first intermediate set of display property values and the second set of display property values.





a font color of the text object



display first text at a first location on the display in a first user interface, the first text having a first set of display property values, wherein the first text at the first location in the first user interface is associated with a selectable control for performing a respective operation;




detect an input that corresponds to a request to transition from the first user interface to a second user interface in which the first text is not associated with a selectable control, wherein the input includes movement of a contact on the touch-sensitive surface, wherein in the second user interface:

the first text is displayed at a second location on the display that is different from the first location; and
the first text has a second set of display property values, other than location, that are different from the first set of display property values; 

and, in response to detecting the input, transition from the first user interface to the second user interface where the first text is not associated with a selectable control, including changing the one or more display property values from the first set of display property values to the second set of display property values through a plurality of intermediate states at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface, the plurality of intermediate states including:


a first intermediate state in which the first text has a first intermediate set of display property values that are between the first set of display property values and the second set of display property values; and


a second intermediate state in which the first text has a second intermediate set of display property values that are between the first set of intermediate display values and the second set of display property values.





5. the one or more display property values include a font color for letters in the first text



However, Peiffer, in the field of computer interfaces regarding hierarchical data, teaches interfaces in a hierarchy of user interfaces (Peiffer, abstract: “a hierarchically organized menu of options accommodated in a sequence of multiple levels”; Fig. 1: Shows multiple interfaces and navigation between them).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Peiffer such that the interfaces belong to a hierarchy of interfaces. This combination would have enabled a user to navigate through a large set of menu options by organizing them in a user-friendly way (Peiffer, page 1, lines 8-9: “The visible part of the GUI is hierarchically organized in several control levels”; page 1, lines 13-16: “Such a GUI contributes significantly to the user-friendliness of the home entertainment system.”).



2. The method of claim 1, wherein: the electronic device includes a touch-sensitive surface; the user input includes a contact on the touch-sensitive surface; 

and the one or more properties of the text object are varied at a rate that is determined based on a characteristic of the contact on the touch-sensitive surface.
1. …
wherein the input includes movement of a contact on the touch-sensitive surface
…

changing the one or more display property values from the first set of display property values to the second set of display property values through a plurality of intermediate states at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface
3. The method of claim 2, wherein the characteristic of the contact is a rate of movement of the contact
1. …
wherein the input includes movement of a contact on the touch-sensitive surface…
changing the one or more display property values from the first set of display property values to the second set of display property values through a plurality of intermediate states at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface

1. …
wherein the input includes movement of a contact on the touch-sensitive surface…
changing the one or more display property values from the first set of display property values to the second set of display property values through a plurality of intermediate states at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface

The rate of movement of a contact requires a calculation based on the changing positions of contact on the surface.
5. The method of claim 1, wherein: the electronic device includes a touch-sensitive surface; the user input includes a contact on the touch-sensitive surface; and the one or more properties of the text object are varied in accordance with an amount of movement of the contact on the touch-sensitive surface
1. …
wherein the input includes movement of a contact on the touch-sensitive surface…
changing the one or more display property values from the first set of display property values to the second set of display property values through a plurality of intermediate states at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface
6. The method of claim 5, wherein moving the entire text object from the first location, at which the first text has the first set of display property values, to the second location, at which the first text has the second set of display property values includes: moving the entire text object from the first location, at which the first text has the first set of display property values, to the second location, at which the first text has the second set of display property values at a rate that is determined based on a rate of the movement of the contact on the touch-sensitive surface.
1. the first text is displayed at a second location on the display that is different from the first location; and

7. The method of claim 1, wherein the one or more display property values that are varied include a stroke width for letters in the first text.
2. The medium of claim 1, wherein:
the one or more display property values include a stroke width for letters in the first text;

when the first text is displayed at the second location, the first text has letters with a second stroke width that is different from the first stroke width.

3. The medium of claim 1, wherein:
the one or more display property values include a letter spacing for letters in the first text;
when the first text is displayed at the first location, the first text has letters with a first letter spacing; and
when the first text is displayed at the second location, the first text has letters with a second letter spacing that is different from the first letter spacing.
9. The method of claim 1, wherein the one or more display property values that are varied include a font size for letters in the first text.
4. The medium of claim 1, wherein:
the one or more display property values include a font size for letters in the first text;
when the first text is displayed at the first location, the first text has letters with a first font size; and
when the first text is displayed at the second location, the first text has letters with a second font size that is different from the first font size.
11. The method of claim 1, wherein legibility of the first text is maintained as the one or more display property values are continuously varied.
6. The medium of claim 1, wherein legibility of the first text is continuously maintained throughout the transition from the first user interface to the second user interface.
Claims 12 and 23-31


Claims 12 and 23-31 share corresponding limitations to claims 1-9 and 11 respectively and thus are also rejected along the same grounds of double patenting.


Claims 1-4 and 6
Claims 13-22 


Claims 13-22 share corresponding limitations to claims 1-9 and 11 respectively and thus are also rejected along the same grounds of double patenting.

Claims 1-4 and 6




and at the second location, the text object is not associated with a selectable control.
1. wherein the first text at the first location in the first user interface is associated with a selectable control for performing a respective operation

a second user interface in which the first text is not associated with a selectable control


All limitations in the current claims were present in the referenced patent, or are found obvious in view of Peiffer. The limitations of claims 12 and 23-31 are substantially similar to the limitations of claims 1-9 and 11 respectively. The limitations of claims 13-22 are substantially similar to the limitations of claims 1-9 and 11 respectively. Thus the same double patenting rejections that apply to claims 1-9 and 11 apply to claims 13-31.


Claims 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10282083 B2 in view of Peiffer, and further in view of Wroblewski (Wroblewski, Luke. “Touch Gesture Reference Guide.” LukeW, 20 Apr. 2010, www.lukew.com/ff/entry.asp?1071.). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. 
32. The method of claim 1, wherein the electronic device includes a touch-sensitive surface 

and the user input is 

1. a touch-sensitive surface



the first text at the first location in the first user interface is associated with a selectable control for performing a respective operation

All limitations and elements in claim 32 of the instant application are found in claims 1 of the reference patent except for the tap gesture.
However, Wroblewski, in the field of touch gestures, teaches selections of selectable controls via a tap gesture (Wroblewski, Platform Support: "Tap: A user gesture used to press or select a control 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Wroblewski such that the touch gesture used to select the selectable control is a tap gesture. This combination would have enabled a user to tap on the control as the means of selecting it, which is one of the core gestures used for touch commands and is supported by popular software platforms (Wroblewski, paragraph 2: “The guide contains: 1) an overview of the core gestures used for most touch commands 2) how to utilize these gestures to support major user actions 3) visual representations of each gesture to use in design documentation and deliverables 4) an outline of how popular software platforms support core touch gestures (below).”).

33. The method of claim 32, wherein 

1. the first text at the first location in the first user interface is associated with a selectable control for performing a respective operation



All limitations and elements in claim 33 of the instant application are found in claim 1 of the reference patent except for the tap gesture performed on the control.
However, Wroblewski, in the field of touch gestures, teaches selections of selectable controls via a tap gesture (Wroblewski, Platform Support: "Tap: A user gesture used to press or select a control or link (analogous to a singleclick in a desktop application). To tap, users make a quick up-and-down motion with a finger, lightly striking the screen.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent and Wroblewski such that the touch gesture used to select the selectable control is a tap gesture. This combination would have enabled a .


Response to Arguments
Applicant’s arguments, see remarks filed 11/23/2020, with respect to the 102(a)(1) and 103 rejections of claims 1-9 and 11-31 have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections of claims 1-9 and 11-31 have been withdrawn. Examiner performed a further search and found the currently amended claims patentable over the cited art, however the non-statutory double patenting rejection remains.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garland (US 6252596 B1): Teaches an animated text size increase as a user moves the cursor nearer to it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178